Citation Nr: 1723488	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-29 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for additional disability as a result of ulnar nerve exploration surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1993 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in January 2015, where the Board remanded it for further development.  The RO continued the denial of the Veteran's claim, as reflected in the August 2015 supplemental statement of the case, and returned the claim to the Board for further appellate review.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has any additional disability that was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing the March 2010 surgical treatment; or, that any additional disability was due to an event not reasonably foreseeable in furnishing the Veteran's VA medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for additional disability as a result of ulnar nerve exploration surgery have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2010.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case in August 2012, as well as a supplemental statement of the case in August 2015.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA treatment records, and the Veteran's contentions.  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.  Furthermore, the Board finds that there was substantial compliance with the Board's January 2015 remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Compensation under 38 U.S.C.A. § 1151

A veteran may be awarded compensation for additional disability, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and that the proximate cause of the disability is attributable to: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, (b) that the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361 (c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361 (c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that: (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or, (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361 (d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(2).

The Veteran contends that he has additional disability as a result of ulnar nerve exploration surgery on March 31, 2010.  The operation report reflects that the Veteran's surgeon discussed in detail the risks of the procedure, which included, but were not limited to: (1) infection requiring prolonged treatment and further surgery; (2) bleeding necessitating transfusions, prolonged treatment, and further surgery; (3) nerve damage with consequent worsening neurologic function, pain, or paralysis; (5) hoarseness and difficulty swallowing - as a result of the intubation - either transiently or, in some cases, permanently; (6) lack of substantial improvement, despite the surgery; (7) stroke; (8) heart attack; and (9) death.  The record indicates that the Veteran was then allowed time to consider these issues and ask any questions, all of which were answered as clearly as possible.  Subsequently, the Veteran gave his informed consent to proceed with the surgery.

Following the ulnar nerve exploration surgery, post-operative records from later that same day show that the Veteran had developed progressive swelling and pain to the operative site, consistent with a hematoma.  The operation report indicates that the Veteran was urgently taken back to the operating room and underwent further surgery for re-exploration of the ulnar nerve and evacuation of the hematoma, during which a hole in the ulnar artery was discovered and repaired.

A VA medical opinion was obtained in August 2015.  The examiner reviewed the pertinent evidence of record pertaining to the March 2010 surgery.  The examiner opined that the hole in the ulnar artery incurred during ulnar nerve exploration surgery on March 31, 2010 is less likely than not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The examiner explained that this was a possible outcome/risk of the surgery.  The examiner further opined that that the hole in the ulnar artery is less likely than not due to an event not reasonably foreseeable.  The examiner stated that this is considered an ordinary risk of the treatment provided.

The Board notes that the August 2015 VA medical opinion is highly probative, as it represents the conclusions of a medical professional, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  The opinion is based on reliable principles and is supported by other evidence.

Based on careful review of the record, the Board concludes that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of ulnar nerve exploration surgery is not warranted.  Merely showing that the Veteran developed a hematoma and incurred a hole in the ulnar artery during surgery is not enough in the absence of a showing of carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of the VA in performing the ulnar nerve exploration surgery on March 31, 2010.  The probative evidence of record does not indicate that VA medical staff failed to exercise the degree of care that would be expected of a reasonable health care provider when performing the ulnar nerve exploration surgery or that they performed the surgery without the Veteran's informed consent.  Indeed, the medical records regarding the operation indicate that the consents normally provided prior to ulnar nerve exploration surgery were provided to the Veteran and his consent was obtained.  Additionally, medical opinion evidence demonstrates that the developed hematoma and damaged ulnar artery during surgery were foreseeable risks.

As the preponderance of the evidence is against the Veteran's claim of entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for additional disability as a result of ulnar nerve exploration surgery, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for additional disability as a result of ulnar nerve exploration surgery is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


